No. 95-2604



William Rendleman,                     *
                                       *
                     Appellant,        *
                                       *   Appeal from the United States
         v.                            *   District Court for the
                                       *   Eastern District of Missouri.
Steel City Marine             *
Transport, Inc.,                       *           [UNPUBLISHED]
                                       *
                     Appellee.         *



                        Submitted:   February 16, 1996

                        Filed:    March 11, 1996


Before WOLLMAN, HEANEY, and MAGILL, Circuit Judges.



PER CURIAM.


     William Rendleman, chief engineer of a tow boat owned and operated
by Steel City Marine Transport, Inc. ("Steel City"), brought an action
under the Jones Act, 46 U.S.C. § 688, to recover damages that resulted from
a personal injury.    A jury returned a verdict in favor of Steel City and
the court entered judgment accordingly.         Rendleman appeals the district
court's ruling permitting Steel City to introduce Rendleman's complaint
into evidence.   We affirm.


     In its defense, Steel City asserted that Rendleman was not involved
in any accident.     Instead, Steel City maintained, Rendleman's knee "went
out" as a result of a prior non-work-related             injury and Rendleman
fabricated the story about an accident to recover from his employer.        In
a statement to his treating
physician, on an accident report form, and in his civil complaint against
Steel City, Rendleman claimed that he was injured on February 3, 1990.           At
trial, however, Rendleman asserted that the accident occurred on February
5, 1990.   Steel City argued that Rendleman changed the date of the alleged
accident because he had made a record in a work log for February 3, 1990
in which he made no mention of an accident but he had not completed any
work log for February 5, 1990.


      Rendleman's argument on appeal--that the court abused its discretion
by allowing Steel City to introduce his complaint into evidence--borders
on   frivolous.      Statements   made   in    pleadings   constitute   admissions.
Missouri Hous. Dev. Comm'n v. Brice, 919 F.2d 1306, 1314 (8th Cir. 1990).
As such, they are admissible at trial.         County of Hennepin v. AFG Indus.,
Inc., 726 F.2d 149, 153 (8th Cir. 1984).             Although it would have been
possible, as Rendleman urges, for the jury to have found no fundamental
inconsistency between the complaint alleging an accident "on or about
February 3, 1990" and his later testimony that the accident occurred on
February 5, 1990, that possibility speaks to the weight and value of the
evidence, not to its admissibility in the first instance.


      The district court's admission of Rendleman's complaint in no way
constitutes an abuse of discretion.           Accordingly, we affirm the judgment
below.


      A true copy.


           Attest:


                  CLERK, U. S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                         2